IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0368-13


BRYAN RAY ROE,  Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

CORYELL COUNTY



 Per curiam.  Keasler and Hervey, JJ., dissent.

O R D E R


 The petition for discretionary review violates Rule of Appellate Procedure
9.4(i)(2)(D) because the petition exceeds the proper page limits.
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
Filed:	July 24, 2013
Do Not Publish